FlLED|NO E COURT

oN 5 QO|
P'eterA. la,Jr.,C
US mem court

Eastem Dlstlict of NC
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
' WESTERN DIVISION
NO. 5:18-CR-00250-FL
UNITED STATES OF AMERICA
V.
JAMES LEE MCCLAIN
ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the defendant, J ames
Lee McClain, on October 19, 2018, to offenses in Violation of 18 U.S.C. § 841(a)(1),
and having considered the record as a Whole and the applicable laW, the Court finds
that the United States is now entitled to the forfeiture of $20,900.00, Which
represents proceeds the defendant personally obtained as a result of the said offenses,
and that due to the defendant’s acts or omissions this property is not currently in the
possession of nor are its Whereabouts known to the government.

NOW, THEREFORE, it is ORDERED, ADJUDGED and DECREED:

1. That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit
$20,900.00 to the United States as property constituting or derived from proceeds
obtained, directly or indirectly, as a result of the said offenses. ,

2. That pursuant to 21 U.S.C. § 853(p), the United States is entitled to

forfeit substitute assets up to the Value of the gross proceeds obtained by the

defendant, that is $20,900.00.

3. That pursuant to Rule 32.2(e) of the Federal Rules of Criminal
Procedure, the United States may move to amend this Order at any time to substitute
specific property to satisfy this Order of Forfeiture in vrhole or in part.

4. That any and all forfeited funds Shall be deposited by the U.S.
Department of Justice or the U.S. Department of the Treasury, as Soon as located or
recovered, into the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S.
Department of the Treasury’s Assets Forfeiture Fund in accordance With 28 U.S.C.
§ 524(c) and 21 U.S.C. § 88l(e).

5. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of
Forfeiture in the applicable Section of the `Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B). In accordance With Fed. R. Crim. P. 32.2(b)(4)(A), this Order Shall be
final as to the defendant at sentencing.

l/
so oRDERED, this§ Of <§-JOL , 2019.

/
.L,\/

U SE W. FLANAGAN
United States District Judge

 

